Title: From George Washington to Hector St. John Crèvecoeur, 6 August 1788
From: Washington, George
To: Crèvecoeur, Hector St. Jean de



Sir,
Mount Vernon Augt 6th 1788.

The enclosed packet came under cover to me, yesterday; The Box which ought to have accompanied it is yet on Ship-board, in the lower part of this River. I have requested that it may be forwarded to me without delay. When it arrives I will send it to the Stage Office and desire that particular attention may be paid to it.
Conceiving it to be best not to detain the letters for the arrival of the Box is the cause of your receivg this trouble, at this time; accompanied with assurances of the esteem and respect with which I have the honor to be Sir Your Most Obedt and Most Hble Servant

Go: Washington

